        Case 1:18-bk-14408          Doc 99 Filed 05/09/19 Entered 05/09/19 10:53:38                      Desc
                                    Miscellaneous Order/BK Page 1 of 1
Form 10misco

                                         United States Bankruptcy Court
                                            Southern District of Ohio
                                         221 East Fourth Street, Suite 800
                                           Cincinnati, OH 45202−4133


In     Flipdaddy's, LLC                                    Case No.: 1:18−bk−14408
Re:
               Debtor(s)                                   Chapter: 11
SSN/TAX ID:
      27−1539349                                           Judge: Jeffery P. Hopkins




ORDER SETTING TELEPHONIC STATUS CONFERENCE

This matter is before the Court on its own motion. The Court desires to obtain additional information regarding the
status of matters in this case. Therefore, pursuant to 11 U.S.C. § 105(d)(1), a telephonic status conference is set
before the Honorable Jeffery P. Hopkins, U.S. Bankruptcy Court, on MAY 22, 2019, AT 2:00 PM with the
Honorable Jeffery P. Hopkins.

The Court will initiate the call at the time specified above. The Court will contact counsel at counsel's phone
number of record in this case. If counsel wishes to be contacted at a different number, counsel shall provide the
phone number to the courtroom deputy [(513) 684−2852] at least one business day prior to the hearing. CELL
PHONE USAGE IS NOT PERMITTED.

IT IS SO ORDERED.

No unauthorized cellular phones, cameras, recording devices, weapons, pagers or other portable electronic
devices are permitted on the court's premises.

Dated: May 9, 2019
                                                           BY THE COURT:




                                                           Jeffery P. Hopkins
                                                           United States Bankruptcy Judge
